[Cite as Schnetz v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-4969.]

                                                        Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




ERIC SCHNETZ, et al.

       Plaintiffs

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2006-07406

Judge Clark B. Weaver Sr.

DECISION




        {¶ 1} Plaintiffs brought this action alleging negligence. The issues of liability
and damages were bifurcated for trial. Following a trial on the issue of liability, the court
issued judgment in favor of plaintiffs with a 50 percent reduction in plaintiffs’ damage
award to account for plaintiffs’ comparative fault. The case then proceeded to trial on
the issue of damages.
        {¶ 2} In 2004, plaintiff was an inmate in the custody and control of defendant at
the Mansfield Correctional Camp (the camp).1                         On November 25, 2004, plaintiff
participated in the annual “Turkey day” intramural football game pitting Dorm A against
Dorm B.       Defendant’s corrections officers were aware that inmates had sustained
injuries in the past when the level of physical contact during such games had “gotten out
of hand.” In fact, defendant’s policy prohibited inmates from playing full-contact, tackle
football. Instead, the inmates’ football games were restricted to the limited-contact style



        1
         The term “plaintiff” shall be used in reference to Eric Schnetz throughout this decision.
known as flag football. In such a contest, the ball carrier is stopped by pulling out a flag
attached to his waist; tackling is prohibited.
       {¶ 3} The play on that day soon became very rough, to the point at which
inmates began playing tackle football. On one particular play, plaintiff sped towards an
opposing ball carrier, inmate Jerome Westfield, preparing to make a tackle. When the
two players collided, plaintiff fell back and landed on the ground, face down. According
to Westfield, as plaintiff lay motionless on the turf, “he said he couldn’t feel his legs.”
Plaintiff had injured his spinal cord and he is now quadriplegic.


LIABILITY DECISION
       {¶ 4} The evidence established that defendant knew or should have known that
a prohibited game of tackle football was taking place and that defendant could have or
should have stopped the activity prior to plaintiff’s injury. The evidence, however, also
established that plaintiff failed to use due care for his own safety when he continued to
participate in the game after having knowledge that tackle football was being played and
that he could sustain physical injury in such a contest. Based upon the totality of the
evidence, the court found that the negligence of plaintiff was equal to that of defendant
and that fault should be apportioned 50 percent to plaintiff and 50 percent to defendant.


PLAINTIFF’S INJURY
       {¶ 5} Fredrick M. Frost M.D. is board-certified in both spinal cord medicine and
physical medicine and rehabilitation. He is the former Director of the Cleveland Metro-
Health Medical Center, which is part of the Cleveland Clinic. Dr. Frost was first asked to
consult on plaintiff’s case in November 2005 and he has continued to see plaintiff as a
patient since that time. According to Dr. Frost, plaintiff is a C4, class A quadriplegic
meaning that his nerves have been damaged at the fourth vertebra of the cervical spine
and that the injury is of the most severe classification.
       {¶ 6} Dr. Frost found that plaintiff had no muscle control in his arms, trunk, or
legs; that he has only limited movement in his right biceps muscle and a weak shoulder
shrug; and that he is “totally paralyzed from a muscle standpoint.”               Plaintiff’s
quadriplegia is accompanied by a tightening of his shoulder and leg joints as well as
muscle spasms which cause involuntary movements of his limbs.
        {¶ 7} Dr. Benson Bonyo is a board-certified family practitioner who has been
plaintiff’s primary care physician since 2005. Dr. Bonyo sees plaintiff about once per
month at Canal Pointe, a residential nursing facility where plaintiff has been living since
2005.    He also sees plaintiff at various hospitals and other medical facilities when
plaintiff is transferred to such facilities for emergent care. According to Dr. Bonyo,
plaintiff remains in stable condition but suffers from several chronic medical conditions
related to his quadriplegia including urinary tract infections requiring periodic
hospitalization, chronic constipation also requiring hospitalization, and bed sores.
Plaintiff also suffers from autonomic dysreflexia, a complication often associated with
quadriplegia, and which is characterized by sudden and precipitous elevations or
“spikes,” in a patient’s blood pressure, severe headaches, and neck pain. According to
Dr. Bonyo, a sudden, unchecked spike in a patient’s blood pressure can lead to stroke.
        {¶ 8} Other    medical    conditions   caused   by   plaintiff’s   paralysis   include
neurological bowel and bladder, severe and chronic skin ulcers, and nail disease.
Plaintiff has a surgically implanted latex tube in his bladder to help him eliminate urine, a
cough stimulator to help him expel secretions from his lungs, and a bowel program
which is administered every two to three days. Dr. Frost noted that plaintiff has been
hospitalized on numerous occasions for complications related to these conditions, most
frequently due to bladder infections and bowel impactions.


PLAINTIFF’S LIFE CARE
        {¶ 9} Dr. Bonyo maintains that plaintiff will require round-the-clock care from a
Licensed Practical Nurse (LPN), for the remainder of his life. He did not believe that a
nurse’s aide could provide the level of care needed by plaintiff, due to the nature and
severity of plaintiff’s complications.
        {¶ 10} In Dr. Frost’s opinion, patients such as plaintiff benefit from in-home care
because they can be with their families. Dr. Frost stated that for plaintiff to return home,
he would need either a specially constructed or a retrofitted, handicapped-accessible
home, a specially designed bed, wheelchair, shower, bathing chairs, etc., an inventory
of supplies for his bowel and bladder programs, and medications. He estimated that
plaintiff would need, at a minimum, one full-time adult home-health aide at all times and
that he would require visits from a nurse or LPN once or twice a month. Dr. Frost
acknowledged that a second home-health aide would be needed to move plaintiff to and
from his bed unless a specialized mechanical lift was available at the home. More
frequent visits from a nurse or physician would also be required should plaintiff’s skin
ulcers worsen. Dr. Frost stated that it is important for a patient in plaintiff’s condition to
adhere to a strict diet and to maintain proper weight for the health and safety of both the
patient and his caregivers.
       {¶ 11} In order for plaintiff to travel outside the home, he would require a
specially manufactured, handicap-accessible van, the cost of which would be included
in the life-care plan, and he would also require a home-health aide to accompany him.


PLAINTIFF’S LIFE EXPECTANCY
       {¶ 12} Dr. Frost testified that, in spite of plaintiff’s catastrophic injury, plaintiff will
likely have a “fairly normal life expectancy.” He acknowledged that, as a quadriplegic,
plaintiff will likely face injury-related health issues that can result in death such as
breathing problems and septicemia; and that potentially life-threatening complications of
autonomic dysreflexia can be triggered by the bowel and bladder problems experienced
by plaintiff. Dr. Frost was familiar with the 2004 Annual Statistical Report for Spinal
Cord Injury Care Systems (Model Report) and he is aware that it purports to be a
compilation of longevity data for individuals with various degrees of spinal cord damage.
He acknowledged that, according to the Model Report, plaintiff’s predicted life
expectancy is roughly 17 to 20 years shorter than a similarly-situated adult male who
does not have a spinal cord injury. Dr. Frost could not agree that the report was a
reliable predictor of life expectancy for individuals with spinal cord injuries, but he did
admit that the information contained in the report was “the best we have.”
       {¶ 13} Thomas Wantanabe M.D. testified as an expert for defendant.                      Dr.
Wantanabe is licensed to practice medicine in three states, including Ohio, and he is
board-certified in physical medicine and rehabilitation with a specialization in
neurological rehabilitation. Dr. Wantanabe noted that even though plaintiff is currently
able to breath on his own, some of plaintiff’s “accessory muscles of respiration are not
active.” According to Dr. Wantanabe, plaintiff’s respiratory compromise increases the
risk of infection which can lead to pneumonia and death. Other complications observed
by Dr. Wantanabe include skin ulcers which can lead to infection and a potential fatal
condition known as septicemia; compromised bowel and bladder function that can lead
to urinary tract infection, bowel impactions, and other, more serious, “complications of
the kidney system”; and respiratory complications.
         {¶ 14} Dr. Wantanabe believed that the Model Report was a reliable resource for
determining plaintiff’s life expectancy. In his opinion, plaintiff will live another 25 to 30
years.
         {¶ 15} According to U.S. Dept. of Labor statistics, a typical male of plaintiff’s
current age is expected to live to the age of 80 years.         In light of the undisputed
testimony regarding plaintiff’s injuries and associated medical complications such as
autonomic dysreflexia and chronic skin ulcers, and weighing the conflicting opinion
testimony on the issue, the court finds that plaintiff is not likely to have the same
longevity as a similarly-situated adult male without such injury and complications. The
court, however, is not convinced that the Model Report is totally reliable given the
information gathering and reporting inconsistencies acknowledged by Dr. Wantanabe
during his cross-examination.        In the final analysis, the weight of the evidence
persuades the court that the extent of plaintiff’s injury and the seriousness of the
associated medical complications has negatively impacted his life expectancy. Thus,
the court will make the appropriate adjustment in plaintiff’s damage award to account for
that fact.


         IN-HOME CARE OR FACILITY CARE
         {¶ 16} There is no dispute that plaintiff will require round-the-clock care for the
remainder of his life. Plaintiff believes that care can be best provided to him in a
specially-constructed home of his own with the aid of a full-time live-in LPN, as it is his
desire to live more independently. Plaintiff testified that he would prefer to have his
mother live with him along with the live-in nurse. He did not feel comfortable living at his
own home with only a live-in nurse’s aide. Plaintiff was hopeful that moving to his own
home would improve his relationship with his children.
         {¶ 17} Defendant has not taken a position whether plaintiff should be cared for in
a home of his own or in a managed-care facility. Defendant however, has argued that if
plaintiff chooses to live in his own home, he will require only a live-in home-health aide
but not an LPN.
       {¶ 18} The weight of the medical evidence in this case convinces the court that
the best outcome for plaintiff will be achieved by way of a live-in medical facility such as
the one in which he currently resides. Indeed, the “day-in-the-life” videotape viewed by
the court evidences the tremendous man-and-machine power required to transport
plaintiff both within the facility for plaintiff’s daily needs and outside of the facility for
medical and other necessary services. In the view of the court, such extreme measures
are beyond that which can be reasonably provided to plaintiff if he is living on his own
with a single live-in caregiver. For example, plaintiff’s autonomic dysreflexia has and
will continue to cause sudden, life-threatening complications which must be immediately
treated by a medical professional. Plaintiff’s bowel and bladder program and his cough
stimulator require constant attention, not to mention the skin ulcers which require
plaintiff to be moved frequently and which require varying degrees of medical
intervention on a continuing basis. The court is also aware that plaintiff is a large man
and that he appears to have gained weight since the liability trial. The court believes
that he will likely continue to do so in the near future given the limited caloric
requirements of a patient in plaintiff’s condition. The increased weight magnifies the
chance of an injury to plaintiff or a caregiver.
       {¶ 19} Although plaintiff’s mother, Christine Sears, testified that she would be
willing to move into plaintiff’s home and help with the cooking and cleaning, she
acknowledged that she is disabled due to a back injury and that she cannot lift more
than five pounds. She has no training or experience relevant to the care of a patient in
plaintiff’s condition. Plaintiff’s expert life-care planner, George Cyphers, testified that a
managed-care facility was “the only safe option for plaintiff if no family members were
available to care for him.” Cyphers did not believe that Sears could provide care for
plaintiff given her own fragile health.
       {¶ 20} Nonetheless, plaintiff may elect to live in a home of his own. Plaintiff, of
course, is free to chose whatever accommodations he wishes. However, for purposes
of determining a reasonable estimate of plaintiff’s damages, the evidence convinces the
court that plaintiff’s award should be based upon the costs of a live-in facility such as
Canal Point.


COST OF CARE
       {¶ 21} The evidence regarding plaintiff’s facility care is that the cost of such care
in 2010 will be $160,787. Applying a two-percent rate of inflation and then reducing that
figure by a discount factor of four percent, plaintiff’s expert accountant, Greg Weisheit, a
Certified Public Accountant and Certified Investment Advisor, arrived at a net present
value of $5,092,638 for care at plaintiff’s facility. Although Weisheit speculated that the
cost of medical care will likely increase at a greater rate than the general rate of
inflation, the court is not convinced concerning the reliability of that assumption and the
court believes that the standard rate should apply.
       {¶ 22} Although defendant’s economist, Dr. Gerald Lynch, employed a slightly
different method for calculating present value, defendant did not seriously contest either
the yearly costs for facility care or the net present value of such care. Rather, as noted
above, defendant questioned plaintiff’s anticipated longevity. Accordingly, making an
appropriate adjustment to the figures presented by plaintiff’s expert in order to account
for a somewhat shorter life expectancy, the court finds that the total cost of plaintiff’s
life-care in a live-in medical facility will be $4.5 million.
       {¶ 23} With regard to the cost of the medical care plaintiff has thus far received,
the testimony is that the costs total $1.49 million and that all such costs have been
covered either by defendant during the period of plaintiff’s incarceration or by Medicaid
thereafter. Thus, plaintiff has paid no out-of-pocket costs for the medical care
attributable to his injury and the court will make no award for such costs. See R.C.
2743.02(D).


LOST WAGES
       {¶ 24} At the time of his injury, plaintiff was a 26-year-old able-bodied man with a
high school education and some on-the-job training in the field of residential plumbing.
Beginning in March 2000, plaintiff worked full-time as a laborer for Sandy Plumbing until
February 2003, when he lost his job due to absences attributable to his conviction and
subsequent incarceration for domestic violence. As of that date, plaintiff was earning
$12.50 per hour, plus health insurance and a paid vacation benefit.
       {¶ 25} Weisheit made the following assumptions in performing a wage loss
calculation: 1) that plaintiff would have continued to pursue on-the-job training as a
plumber; 2) that he would have achieved certification as a plumber; 3) that he would
have earned prevailing union wages and benefits; 4) that he would have worked as a
plumber on a full-time basis for the remainder of his work life. According to Weisheit,
the present value of plaintiff’s past and future lost wages is $2.3 million.
       {¶ 26} Defendant contends that given plaintiff’s sporadic pre-injury employment
in a furniture warehouse and as a gas station attendant, and in light of plaintiff’s prior
incarceration, plaintiff would have never obtained employment as a plumber and that his
future lost wages would have been much lower than the amount that plaintiff seeks.
       {¶ 27} Plaintiff testified that he was born in 1978 and that he has a high school
education.
Plaintiff is divorced and he has three children, Chloe born December 12, 2002, Shelby,
born October 2, 2000, and Michael who was born January 14, 2004. Anna Jeter is
plaintiff’s ex-wife and is Shelby’s mother; Nicole O’Day, plaintiff’s ex-girlfriend, is mother
to both Michael and Chloe.
       {¶ 28} Plaintiff’s legal problems began in 2003 when he pleaded guilty to
misdemeanor domestic violence for an offense that occurred in 2000; a charge of
endangering children was dismissed. He committed a second offense in January 2004,
when his son Michael was just a newborn. As a result of that offense, plaintiff pleaded
guilty to felony domestic violence and he was sentenced to a term of one year of
incarceration with post-release control.      O’Day was the victim of both instances of
domestic violence for which plaintiff was charged.
       {¶ 29} Plaintiff bases his contention that he would have achieved both licensure
and full-time employment as a plumber upon his relatively brief employment history with
Sandy Plumbing. Marvin Cox, owner and operator of Sandy Plumbing, testified that
plaintiff was a hard-working employee who worked primarily on new construction. Cox
fired plaintiff from his job for absenteeism which Cox attributed to plaintiff’s legal
problems.    He stated however, that he would have given consideration to rehiring
plaintiff after plaintiff had served his prison sentence.
       {¶ 30} Weisheit testified that he used the Department of Labor (DOL) statistics
for a journeyman plumber working in plaintiff’s geographic area to determine plaintiff’s
wage rate. At trial, the experts agreed that the prevailing wage rates for federal projects
are referred to in the field as “Davis, Bacon Wages.” Weisheit also referred to the DOL
statistics in forming his opinion that plaintiff would continue to engage in full-time
employment as a plumber through age 65.            Based upon these assumptions, and
making an appropriate adjustment for the present value of plaintiff’s future wages, he
opined that the net present value of plaintiff’s total past and future wage loss is
$2,302,679.
       {¶ 31} Defendant insists that plaintiff’s legal problems would have continued or
worsened in the future and that these issues would have undermined his efforts to
become a plumber or to otherwise find gainful employment. However, based upon the
totality of the evidence the court is convinced that plaintiff would have continued to
pursue a career as a plumber following his release from prison and that he would have
eventually obtained both licensure and full-time employment as a plumber. The court
also finds that, more likely than not, plaintiff would not have continued to run afoul of the
law. The court, however, is not convinced that plaintiff would have earned the wages
that Weisheit believes he would have earned.
       {¶ 32} Weisheit’s opinion that plaintiff would have earned more than $2.3 million
over his work life is based upon several assumptions which, in the opinion of the court,
are mistaken. For example, Weisheit assumed that plaintiff would immediately obtain
full-time employment as a plumber after his release from incarceration and that he
would earn prevailing wages and benefits, including an employer-subsidized pension.
Weisheit assumed that plaintiff would continue to earn such wages and benefits in a full-
time capacity over his entire work life and that he would have also earned overtime
wages during that period of time. He conceded however, upon cross-examination, that
it would be some time before plaintiff could achieve licensure as a plumber after leaving
prison. Indeed, plaintiff’s former employer testified that a minimum of six years of on-
the-job training with a licensed plumber are required in Ohio before one can take the
licensing examination. The court further finds that there will likely be a period of time
thereafter when plaintiff’s ability to earn top wages and benefits would be impaired due
to his two prior convictions. Weisheit admitted making some adjustment to his initial
estimate after he read the report of defendant’s expert economist, Dr. Gerald Lynch. He
also acknowledged that plaintiff’s single highest yearly wage prior to his imprisonment
was only $25,000.
       {¶ 33} Dr. Lynch received his Ph.D. in economics from Kentucky University and
he is a professor of economics at Purdue University. Dr. Lynch testified that several
adjustments in plaintiff’s wage-loss estimate needed to be made in order to account for
periods of time when the typical plumber is unemployed either due to a layoff, job loss,
injury, or prolonged illness. He noted that plaintiff had already filed three prior workers’
compensation claims in his relatively short work life. Using DOL statistics and making
the aforementioned adjustments, Dr. Lynch opined that plaintiff would work 2,000 hours
per year until the age of 65.     Utilizing plaintiff’s earnings while employed at Sandy
Plumbing and projecting those wages into the future, Dr. Lynch estimated plaintiff’s lost
wages at $859,763.
       {¶ 34} On cross-examination, Dr. Lynch admitted that he did not believe plaintiff
could obtain licensure as a plumber and that the hourly rate he employed in calculating
plaintiff’s lost wages was that of a laborer, not a licensed plumber. He also conceded
that both plumbers and laborers are eligible to earn overtime wages but that he did not
consider overtime hours in his calculation.
       {¶ 35} Based upon the totality of the evidence, the court finds that the present
value of plaintiff’s past and future wage loss is $1.5 million. To the extent that plaintiff
seeks an additional award of lost wages to account for the financial support plaintiff
likely would have provided to his children, such an award will be made in connection
with the children’s claim and then set off against plaintiff’s award.


PAST AND FUTURE PAIN AND SUFFERING
       {¶ 36} Although plaintiff’s injuries are both catastrophic and permanent, he
cannot feel physical pain below the shoulders. Nevertheless, plaintiff testified that he
does experience significant, chronic soreness in his shoulders and, according to Dr.
Bonyo, plaintiff has been prescribed morphine to ease the pain. Additionally, as noted
above, autonomic dysreflexia causes severe and discomforting spikes in plaintiff’s blood
pressure as well as painful headaches, both of which can require hospitalization.
       {¶ 37} With respect to plaintiff’s mental state, plaintiff’s father, Roger Schnetz,
testified that, after the accident, plaintiff’s outlook on life changed for the worse and that
plaintiff became very unhappy with his condition. Schnetz stated that plaintiff’s mood
has subsequently improved and that he has become more “accepting” of his condition.
Schnetz attributes this improvement to the fact that plaintiff now anticipates a damage
award in this case that will allow him to provide for his children and improve his own
comfort level.
       {¶ 38} Penny L. Griffith, Ph.D., is a clinical psychologist with a doctorate degree
in special education who has treated plaintiff at Northeast Ohio Behavior Health. Dr.
Griffith testified by way of deposition and she referred to plaintiff’s mental health records
during her testimony. Dr. Griffith noted that plaintiff’s mental status has improved over
time and that he no longer focuses on his physical problems and disabilities. According
to Dr. Griffith, plaintiff tries to focus more on his family and children but he feels anger
and hopelessness when it comes to the care of his children by their respective
custodians, especially care provided to the two youngest children.
       {¶ 39} Based upon the totality of the evidence, the court finds that plaintiff should
be compensated for past pain and suffering in the amount of $250,000 representing the
time between the injury and the date of trial. And, in consideration of the court’s prior
determination regarding plaintiff’s life expectancy, plaintiff should be compensated in the
amount of $1 million for his future pain and suffering.


LOSS OF ENJOYMENT
       {¶ 40} In Fantozzi v. Sandusky Cement Prod. Co., 64 Ohio St.3d 601, 1992-
Ohio-138, paragraph two of the syllabus, the court held that an individual who suffers
personal injuries, may also recover damages for “loss of ability to perform the plaintiff’s
usual functions.”   This element of plaintiff’s damages is separate and distinct from
physical and mental pain and suffering and includes “the basic mechanical bodily
movements that accommodate walking, climbing stairs, feeding oneself, driving a car,”
as well as those “usual activities of life that have actually provided distinct pleasure to
this particular plaintiff, these being the so-called ‘hedonic’ damages.” Id. at 614. In this
case, plaintiff must also be compensated for the additional years he would have lived
had he not been injured. In other words, hedonic damages will be awarded to plaintiff
based upon a normal life expectancy of 80 years of age.
       {¶ 41} In his post-trial brief, plaintiff requests an award of $11 million for his “pain
and suffering and loss of enjoyment of life.” Defendant argues that such an award is
excessive.
       {¶ 42} With regard to plaintiff’s pre-injury physical condition, plaintiff’s former
employer at Sandy Plumbing regarded plaintiff’s physical strength as an asset on the
job site and he described plaintiff as a “young, muscular, strapping kid.” Plaintiff’s
father, Roger Schnetz, testified that plaintiff enjoyed playing football and fishing as a
young man and that he was an accomplished BMX bike racer from sixth grade through
high school. According to the elder Schnetz, plaintiff loved to work on cars and “he
could just about fix anything.”         Plaintiff’s mother testified that plaintiff had a close
relationship with his children before he went to prison and that he now “lives for his
children.”
       {¶ 43} An award of damages for the loss of one’s enjoyment of life is the most
difficult element of plaintiff’s award to quantify with any degree of certainty. Based upon
the totality of the evidence, the court determines that an award to plaintiff in the amount
of $1.5 million is reasonable and necessary compensation for such loss.


LOSS OF SERVICES
       {¶ 44} Plaintiff admitted that his relationship with his oldest child, Shelby, was not
as close as he would like it to be and that he has not seen her in more than 18 months.
According to plaintiff and his parents, neither she nor the other children feel comfortable
visiting their father at Canal Point.
       {¶ 45} Plaintiff and other family members testified that plaintiff’s relationship with
Chloe and Michael’s mother, Michelle O’Day, is strained and that O’Day and her
boyfriend have demanded that plaintiff provide them with financial support in exchange
for the privilege of seeing his two youngest children. Plaintiff has not seen either child
since the summer of 2009. None of the children gave testimony in this case.
       {¶ 46} Based upon the evidence provided to the court, the court finds that
plaintiff’s children have suffered damages in the form of loss of plaintiff’s parental
consortium as a result of his injury. In consideration of the relative ages of the children,
the court fixes these damages at a present value of $28,000 for Michael, $22,000 for
Chloe and $10,000 for Shelby.
       {¶ 47} With regard to the loss of financial support both past and future, the court
finds that plaintiff would have provided financial support to his three children until each
child reached the age of 18 years.           According to the evidence, plaintiff had been
ordered, at various times, to pay child support to both Jeter and O’Day, but those orders
were based upon the relative income of the parties at the time as well as other factors
which have likely changed since that time.         Consequently, such information is not
particularly helpful to the court in determining an appropriate award in this case.
       {¶ 48} Cypher estimated the present value of child support plaintiff would likely
pay for his three children over the relevant time period at $160,767. Cypher’s figures,
however, were based upon a somewhat inflated earnings estimate provided by
Weisheit.   Adjusting this figure to account for plaintiff’s probable earnings over the
relevant period results in a present award of $100,000 in lost child support for plaintiff’s
three children, which shall be apportioned as follows: $40,000 for Michael; $35,000 for
Chloe; and $25,000 for Shelby. As noted above, and in order to prevent a double
recovery, the child support award shall be set off against plaintiff’s lost wages of $1.5
million.


PLAINTIFF’S TOTAL DAMAGES
       {¶ 49} As a result of the foregoing, the court finds that plaintiff has sustained
compensable damages totaling $8.65 million, distributed as follows: $4.5 million for
plaintiff’s life-care; $1.4 million for past and future lost wages, which sum has been
reduced by $100,000 to account for that portion of plaintiff’s past and future wages that
shall be awarded to plaintiff’s three children; $1.25 million for past and future pain and
suffering; and $1.5 million for loss of enjoyment of life.
       {¶ 50} As a further result of the foregoing, the court finds that plaintiff’s children
have sustained compensable damages as follows: 1) $68,000 for Michael; 2) $57,000
for Chloe; and 3) $35,000 for Shelby.
       {¶ 51} As the court has previously concluded in this action, plaintiffs’ damages
are to be reduced by 50 percent to account for the contributory negligence of plaintiff
Eric Schnetz. Accordingly, plaintiff, Eric Schnetz, shall be awarded total damages in the
amount of $4,325,000.        Plaintiffs Michael, Chloe, and Shelby shall be awarded
damages in the total amount of $34,000, $28,500, and $17,500 respectively.




                                                Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




ERIC SCHNETZ, et al.

      Plaintiffs

      v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

      Defendant
      Case No. 2006-07406

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY




      This case was tried to the court on the issue of plaintiffs’ damages. The court
has considered the evidence and, for the reasons set forth in the decision filed
concurrently herewith, judgment is rendered in favor of plaintiff, Eric Schnetz, in the
amount of $4,325,025 which includes the filing fee paid by plaintiffs.         Judgment is
rendered in favor of the remaining plaintiffs as follows: $34,000 for Michael Schnetz;
$28,500 for Chloe Schnetz; and $17,500 for Shelby Schnetz. Court costs are assessed
against defendant. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.



                                         _____________________________________
                                         CLARK B. WEAVER SR.
                                         Judge
cc:
Brian M. Kneafsey, Jr.                                 David C. Sheldon
Christopher P. Conomy                                  669 West Liberty Street
James P. Dinsmore                                      Medina, Ohio 44256
Assistant Attorneys General
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130
LP/cmd
Filed September 13, 2010/To S.C. reporter October 12, 2010